                         IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                    CHARLOTTE DIVISION
                            Civil Action No.: 3:17-cv-00732-MOC-DSC

 HYUNDAI MOTOR AMERICA, INC. and
 HYUNDAI MOTOR COMPANY,

         Plaintiffs and Counterdefendants,
                                                         MEMORANDUM IN SUPPORT OF
 vs.                                                       PLAINTIFFS’ MOTION FOR
                                                            ISSUANCE OF LETTERS
 DIRECT TECHNOLOGIES                                             ROGATORY
 INTERNATIONAL, INC. d/b/a DTI, INC.,

         Defendant and Counterclaimant.


       Plaintiffs Hyundai Motor America, Inc. (“HMA”) and Hyundai Motor Company (“HMC”;

collectively, “Hyundai”) seek international judicial assistance in obtaining the depositions of Denis

Chegrinets and Irina Bakumenko—Canadian residents—in Canada, and compelling the

production of limited documents by Mr. Chegrinets and Ms. Bakumenko. Through discovery in

a parallel proceeding before the International Trade Commission (“ITC”), Hyundai confirmed (as

it suspected) that Defendant Direct Technologies International, Inc. (“DTI”) is closely affiliated

with several other entities, including a Canadian company named ABPTS Inc. Mr. Chegrinets

purports to be an employee of ABPTS and discovery unearthed 124 invoices mentioning Mr.

Chegrinets, 59,854 emails from Mr. Chegrinets using the email address orders@dti-parts.com, and

testimony from two DTI employees naming Mr. Chegrinets as a key DTI employee responsible

for purchasing, marketing, selling, and/or distributing products bearing Hyundai marks.

       Similarly, discovery in the ITC matter revealed that Ms. Bakumenko—the mother of DTI’s

owner, Dmitry Yurchenko—also purports to be an employee of ABPTS and has knowledge of

DTI’s relationship with several companies, including ABPTS.




       Case 3:17-cv-00732-MOC-DSC Document 87 Filed 01/08/20 Page 1 of 9
       The ITC Chief Administrative Law Judge reviewed this evidence and found that the

requested depositions and document productions were “reasonably necessary to investigate fully

DTI’s importation of [Hyundai-branded products], DTI’s overseas buyers and overseas suppliers

of the [Hyundai-branded products], and companies affiliated with DTI.” (Declaration of Vijay K.

Toke (“Keller Decl.”) at Exh. 1 (the “ITC Order”), App’x A at 1.) The Chief Administrative Law

Judge thus recommended that the United States District Court for the District of Columbia issue

similar letters rogatory, and Hyundai moved for the issuance of letters rogatory in that court. See

Hyundai Motor Company, et al. v. Direct Technologies International, Inc., 19-mc-00206-TNM

(D.D.C.) On December 23, 2019, the United States District Court for the District of Columbia

granted Hyundai’s request, and issued similar letters rogatory for Ms. Bakumenko and Mr.

Chegrinets. (Toke Decl. Exhs 11-14.)

       Because Mr. Chegrinets and Ms. Bakumenko are Canadian residents with information

relevant to this matter, and DTI insists it has no control over Mr. Chegrinets or Ms. Bakumenko,

letters rogatory issued by this Court to the Appropriate Judicial Authority in Canada are the only

avenue for Hyundai to obtain the relevant deposition testimony and documents.

                RELEVANT FACTS AND PROCEDURAL BACKGROUND

       Hyundai Sues DTI for Importing and Selling Gray Market Goods.

       HMC manufactures, sells, and distributes Hyundai-branded parts and automobiles through

an authorized chain of distribution in the United States and around the world. (Dkt. No. 1 (the

“Compl.”) ¶ 2.) HMA is HMC’s exclusive distributor in the United States to authorized dealers.

(Id.) “Genuine” Hyundai-branded parts and accessories are parts manufactured by Hyundai-

authorized suppliers that are distributed in the United States through Hyundai’s authorized chain

of distribution to authorized Hyundai dealers. (Id.) Hyundai-branded parts that are sourced




                                    2
      Case 3:17-cv-00732-MOC-DSC Document 87 Filed 01/08/20 Page 2 of 9
outside of Hyundai’s authorized chain of distribution have different specifications and different

warranty coverage as well as different dealer and customer support. (Id. ¶ 3.)

       Hyundai filed its Complaint on December 21, 2017, alleging that DTI is importing, offering

for sale, advertising on the internet through its website (www.dti-parts.com), and/or selling

unauthorized Hyundai-branded parts, which were intended for sale abroad, and falsely

representing that such parts are “genuine” and covered by Hyundai’s warranty. (Id. ¶ 4.) Hyundai

alleged causes of action for trademark infringement, trademark dilution, false designation of

origin, and related claims under common law and Florida law. (Id. ¶ 1.)

       Hyundai Initiates Proceedings in the ITC and Learns About Mr. Chegrinets’s and
       Ms. Bakumenko’s Roles with DTI.

       On May 3, 2019, Hyundai submitted a complaint to the ITC requesting an investigation of

DTI’s and three of its foreign suppliers’ unlawful importation and sale after importation of gray

market replacement automotive service and collision parts and components. (Dkt. No. 55-1.) On

June 7, 2019, the ITC published a notice in the Federal Register informing the public that the ITC

had instituted an investigation of DTI on May 31, 2019. (Dkt. No. 55-4.) In addition to Hyundai

and DTI, the parties to the investigation are three foreign entities that have supplied parts to DTI.

(Id.) Hyundai and DTI began conducting discovery in the ITC proceeding in June 2019. (Toke

Decl. ¶ 3.) Documents and testimony obtained during discovery in the ITC proceeding showed

that Mr. Chegrinets and Ms. Bakumenko play significant roles in DTI’s business and have

substantial information that is highly relevant to this action.

       Denis Chegrinets. Hyundai believes that Mr. Chegrinets is a Canadian citizen who resides

at 1800 Norman Street, Lachine, Quebec, H8S1A9, Canada. (See Toke Decl. Exh. 2 ¶ 8 (“To the

best of my knowledge, Mr. Denis Chegrinets is a Canadian citizen and resides in Montreal,

Quebec, Canada.”) Two DTI sales representatives testified during their depositions in the ITC



                                    3
      Case 3:17-cv-00732-MOC-DSC Document 87 Filed 01/08/20 Page 3 of 9
proceeding that Mr. Chegrinets is a DTI employee. (Toke Decl. Exhs. 3 at 16:11-17; Exh. 4 at

46:20-47:15.) Hyundai also confirmed during ITC discovery that Mr. Chegrinets uses the email

address orders@dti-parts.com, and DTI produced almost 60,000 emails from that email address.

(Toke Decl. Exh. 3 at 18:3-19:4.) The tens of thousands of emails produced by DTI and the

deposition testimony show that Mr. Chegrinets is an integral part of DTI’s business with

responsibility for acquiring parts from overseas suppliers, ordering parts from overseas buyers,

maintaining and updating DTI’s price list, inventory list, and parts list. In fact, one DTI sales

representative testified that all orders are placed to the overseas buyer through the email address

controlled by Mr. Chegrinets, and DTI’s owner testified that Mr. Chegrinets helps him order parts.

(Toke Decl. Exh. 4 at 86:14-24; Exh. 5 at 29:2-6.) Another DTI employee testified that since 2015

he has spoken to Mr. Chegrinets “regularly.” (Toke Decl. Exh. 3 at 18:15-17.) Mr. Chegrinets is

also listed on over 100 invoices produced by DTI in the ITC proceeding. On December 19, 2019,

DTI also produced a privilege log in this action claiming attorney-client privilege over

communications between Mr. Chegrinets, DTI’s principal, and DTI’s counsel, Dina Nerdinsky.

(Toke Decl. Exh. 10 at pp. 2, 3.)

       Yet DTI insists that Mr. Chegrinets is not a DTI employee; DTI instead contends that Mr.

Chegrinets “has only limited responsibilities at DTI relating to IT matters” and “Mr. Chegrinets

operates autonomously with respect to the details of his job responsibilities.” (Toke Decl. Exh. 6

at 3.) According to DTI, it has no control over Mr. Chegrinets and cannot produce him for a

deposition or require him to produce documents. (Id. at 6 n.1.)

       Irina Bakumenko. Discovery in the ITC proceeding also revealed that Ms. Bakumenko—

the mother of the owner of DTI—has information relevant to this lawsuit. Ms. Bakumenko’s

emails suggests that she works for DTI and ABPTS, and has knowledge of whether ABPTS and




                                    4
      Case 3:17-cv-00732-MOC-DSC Document 87 Filed 01/08/20 Page 4 of 9
DTI are affiliated. (ITC Order at 2.) Hyundai believes that Ms. Bakumenko resides at 4450

Promenade Paton, #506, Laval, Quebec, H&W5J7 Canada.

       DTI nonetheless contends that Ms. Bakumenko’s “role is limited to housekeeping and

administrative matters” and that “DTI does not actually exercise any control over Ms.

Bakumenko.” (Toke Decl., Exh. 6 at 6.)

       The ITC Recommends Issuance of Letters Rogatory and the District Court for the
       District of Columbia Grants Hyundai’s Similar Motion for Issuance of Letters
       Rogatory.

       On November 14, 2019, Hyundai moved in the ITC proceeding for a recommendation that

the District Court for the District of Columbia issue Letters Rogatory on behalf of Hyundai to take

the depositions of Chegrinets and Bakumenko. The ITC granted Hyundai’s motion because it

found that “[t]he depositions of Denis Chegrinets and Irina Bakumenko, both residents of Quebec,

Canada, are warranted, as those individuals perform services for DTI and have material

information relating to [the ITC proceeding].” (ITC Order at 3.) “Specifically, the evidence that

[Hyundai] seek[s] pursuant to the Letters Rogatory is reasonably necessary to investigate fully

DTI’s importation of the Accused Products, DTI’s overseas buyers and overseas supplies of the

Accused Products, and companies affiliated with DTI.” (Id.)

       On November 20, 2019, Hyundai moved the United States District Court for the District

of Columbia for issuance of letters rogatory for international assistance in the case captioned

Hyundai Motor Company et al., Case No. 1:19-cv-3502 (D.D.C.). (Toke Decl. Exhs. 7-9.) The

Court granted Hyundai’s request and issued letters rogatory on December 23, 2019. (Id. Exhs. 11-

14.) The letters rogatory requested here are substantially similar to the letters rogatory issued by

the United States District Court for the District of Columbia.




                                    5
      Case 3:17-cv-00732-MOC-DSC Document 87 Filed 01/08/20 Page 5 of 9
                                          ARGUMENT

       Federal Rule of Civil Procedure 28(b)(1) provides that a “deposition may be taken in a

foreign country . . . (B) under a letter of request, whether or not captioned a ‘letter rogatory.’”

“Letters rogatory are formal communications in writing sent by a court in which an action is

pending to a court or judge of a foreign country requesting that the testimony of a witness resident

within the jurisdiction of the latter court may be formally taken there under its direction and

transmitted to the first court for use in the pending action.” 8A Richard L. Marcus, Federal Practice

and Procedure § 2083 (3d ed. 2016); see also 22 C.F.R. § 92.54 (“In its broader sense in

international practice, the term letters rogatory denotes a formal request from a court in which an

action is pending, to a foreign court to perform some judicial act.”) A letter rogatory may be issued

“(A) on appropriate terms after an application and notice of it; and (B) without a showing that

taking the deposition in another manner is impracticable or inconvenient.” Fed. R. Civ. P.

28(b)(2). A letter rogatory is the appropriate method of gathering evidence in a foreign country,

like Canada, that is not a party to the Hague Convention of 18 March 1970 on the Taking of

Evidence Abroad in Civil or Commercial Matters. 22 C.F.R. § 92.54. “Letters of Request are

enforced in Canada under the Canada Evidence Act (“CEA”) and analogous provincial evidence

acts.” Banner Pharmacaps Inc. v. Perrigo Co., No. 1:04CV00492, 2005 WL 8165011, at *1

(M.D.N.C. July 6, 2005). The requested letters rogatory should be issued here for several reasons.

       First, the testimony of DTI’s witnesses and the records produced by DTI to Hyundai in the

ITC proceeding make clear that Mr. Chegrinets and Ms. Bakumenko are central figures in this case

and their testimony is critical to understanding Hyundai’s claims against DTI and defenses that

DTI may assert in response to Hyundai’s claims. This Court should therefore grant Defendants’

request to depose Mr. Chegrinets and Ms. Bakumenko in Canada. See Brey Corp. v. LQ Mgmt.,




                                    6
      Case 3:17-cv-00732-MOC-DSC Document 87 Filed 01/08/20 Page 6 of 9
L.L.C., No. AW-11-CV-00718-AW, 2012 WL 3127023, at *3 (D. Md. July 26, 2012) (granting

plaintiff’s application for the issuance of a request for international judicial assistance to Canada

because of, among other reasons, “[t]he importance of the information sought to [plaintiff’s]

case”).

          Second, the Chief Administrative Law Judge of the ITC examined the same facts and

circumstances presented here, and found, based on his knowledge of the case, that Hyundai should

be permitted to depose Mr. Chegrinets and Ms. Bakumenko in the ITC proceeding. The District

Court for the District of Columbia also granted Hyundai’s similar motion for issuance of letters

rogatory based on the ITC’s recommendation. Because the issues in this case and the ITC

proceeding overlap significantly, Hyundai requests that this Court issue similar letters rogatory.

          Third, DTI’s objection in the District Court for the District of Columbia did not state that

Mr. Chegrinets had no relevant information and admits that Ms. Bakumenko helps DTI when

asked by her son and DTI’s owner, Mr. Yurchenko. (Toke Decl. Ex. 8 at 1-2.) The crux of DTI’s

objection in the District of Columbia was that “Hyundai is not entitled to additional deposition

testimony after the close of fact discovery” and “[t]he Canadian witnesses from whom Hyundai

seeks deposition testimony were disclosed well before the close of fact discovery in the ITC

Investigation, but Hyundai chose not to depose them.” (Id. at 1.) DTI can lodge no such objection

here because fact discovery remains open until January 31, 2020. (Dkt. No. 50.) Furthermore, the

D.C. District Court rejected DTI’s arguments, finding that “[b]oth have enough involvement with

DTI’s affairs to overcome DTI’s baseless claims.” (Toke Decl. Exh. 11 at 2.)

          Fourth, Hyundai has no other avenue to obtain the requested testimony and documents.

Mr. Chegrinets and Ms. Bakumenko cannot be subpoenaed because they live in Canada, DTI

claims that neither witness is an employee of DTI, and DTI insists it has no control over either




                                    7
      Case 3:17-cv-00732-MOC-DSC Document 87 Filed 01/08/20 Page 7 of 9
witness. Thus, letters rogatory from this Court and assistance from the Appropriate Judicial

Authority in Canada is Hyundai’s only avenue for obtaining the needed testimony and evidence.

                                         CONCLUSION

       For the foregoing reasons, Hyundai requests that the Court grant their Motion for Issuance

of Letters Rogatory and issue letters rogatory to the Appropriate Judicial Authority requesting that

Court’s assistance securing the deposition testimony and production of documents by Mr.

Chegrinets and Ms. Bakumenko for use in this case.

       This, the 8th day of January, 20202


                                              WOMBLE BOND DICKINSON (US) LLP

                                              /s/ Hayden J. Silver, III
                                              Hayden J. Silver, III (N.C. Bar. No. 10037)
                                              555 Fayetteville Street, Suite 1100
                                              Raleigh, North Carolina 27601
                                              Telephone: (919) 755-2188
                                              Email: Jay.Silver@wbd-us.com

                                              James S. Derrick (N.C. Bar No. 39632)
                                              One Wells Fargo Center, Suite 3500
                                              301 South College Street
                                              Charlotte, North Carolina 28202-6037
                                              Telephone: (704) 331-4913
                                              Email: James.Derrick@wbd-us.com

                                              PILLSBURY WINTHROP SHAW
                                              PITTMAN LLP

                                              /s/Vijay K. Toke
                                              Kenneth E. Keller (CA Bar No. 71450)
                                              (Admitted Pro Hac Vice)
                                              Christopher E. Stretch (CA Bar No. 166752)
                                              (Admitted Pro Hac Vice)
                                              Vijay K. Toke (CA Bar No. 215079)
                                              (Admitted Pro Hac Vice)
                                              Four Embarcadero Center, 22nd Floor
                                              San Francisco, California 94118
                                              Telephone: (415) 983-1000
                                              Email: kenneth.keller@pillsburylaw.com


                                    8
      Case 3:17-cv-00732-MOC-DSC Document 87 Filed 01/08/20 Page 8 of 9
                             HYUNDAI MOTOR AMERICA, INC.

                             Jason R. Erb (CA Bar No. 180962)
                             (Admitted Pro Hac Vice)
                             10550 Talbert Avenue
                             Fountain Valley, California 92708
                             Telephone: (714) 965-3393
                             Email: jerb@hmausa.com




                              9
Case 3:17-cv-00732-MOC-DSC Document 87 Filed 01/08/20 Page 9 of 9
